
	
		I
		113th CONGRESS
		2d Session
		H. R. 4822
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Schneider (for himself and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for 100 percent bonus depreciation for
			 manufacturing property.
	
	
		1.Short titleThis Act may be cited as the Accelerate Our Manufacturers Act.
		2.100 Percent Bonus for Manufacturing Property
			(a)In generalSection 168(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(6)Special rule for manufacturing property
						(A)In generalIn the case of qualified manufacturing property, paragraph (1)(A) shall be applied by substituting 100 percent for 50 percent.
						(B)Qualified manufacturing propertyFor purposes of this paragraph—
							(i)In generalThe term qualified manufacturing property means qualified property which—
								(I)is acquired by the taxpayer after December 31, 2013, and before January 1, 2019, placed in service
			 by the taxpayer before January 1, 2019, and
								(II)used by a manufacturer to produce an article from new or raw material, or from scrap, salvage, or
			 junk material, by processing or changing the form of an article or by
			 combining or assembling two or more articles.
								(ii)Certain rules made inapplicableThe following provisions shall not apply:
								(I)Clauses (iii) and (iv) of paragraph (2)(A).
								(II)Clause (ii) of paragraph (2)(B)..
			(b)Election To accelerate the AMTSection 168(k)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(K)Special rules for qualified manufacturing property
						(i)In generalIn the case of qualified manufacturing property (as defined in paragraph (6)), in applying this
			 paragraph to any taxpayer—
							(I)the limitation described in subparagraph (B)(i) and the business credit increase amount under
			 subparagraph (E)(iii) thereof shall not apply, and
							(II)the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed
			 separately.
							(ii)Election
							(I)A taxpayer who has an election in effect under any preceding provision of this paragraph shall not
			 be treated as having an election in effect for qualified manufacturing
			 property unless the taxpayer elects to have this paragraph apply to
			 qualified manufacturing property.
							(II)A taxpayer who does not have an election in effect under any preceding provision of this paragraph
			 may elect to have this paragraph apply to qualified manufacturing
			 property..
			(c)Effective dateThe amendment made by subsection (a) shall apply to property placed in service after December 31,
			 2013.
			
